Citation Nr: 0330747	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence, to include as secondary to in-service tobacco 
use.

2. Entitlement to service connection for a supraglottic 
laryngectomy for squamous cell carcinoma of the larynx, with 
total laryngectomy and trachealesophageal puncture, to 
include as secondary to in-service tobacco use.

3.  Entitlement to service connection for a supraglottic 
laryngectomy for squamous cell carcinoma of the larynx, with 
total laryngectomy and trachealesophageal puncture, to 
include as secondary to in-service nicotine dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claims of 
service connection for nicotine dependence, to include as 
secondary to in-service tobacco use; a supraglottic 
laryngectomy for squamous cell carcinoma of the larynx, with 
total laryngectomy and trachealesophageal puncture, to 
include as secondary to in-service tobacco use; and a 
supraglottic laryngectomy for squamous cell carcinoma of the 
larynx, with total laryngectomy and trachealesophageal 
puncture, to include as secondary to in-service nicotine 
dependence.

The Board notes that the veteran's claim for service 
connection of a cervical spine disorder was previously 
before the Board in March 2001.  At that time, the Board 
remanded the veteran's claim for additional development.  
Additional medical records were obtained and a VA 
examination was provided in June 2003.  The case has now 
been returned to the Board for adjudication.




REMAND

The veteran claims entitlement to service connection for 
nicotine dependence, to include as secondary to in-service 
tobacco use; a supraglottic laryngectomy for squamous cell 
carcinoma of the larynx, with total laryngectomy and 
trachealesophageal puncture, to include as secondary to in-
service tobacco use; and a supraglottic laryngectomy for 
squamous cell carcinoma of the larynx, with total 
laryngectomy and trachealesophageal puncture, to include as 
secondary to in-service nicotine dependence.  A review of 
the record leads the Board to conclude that additional 
development is necessary in this case before proceeding with 
appellate disposition, as the record does not contain 
sufficient development to render a decision as to the 
veteran's claims at this time.

A preliminary review of the veteran's claims file indicates 
that the veteran, by means of a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)), reported that he 
received treatment from H. T. Villavecer, M.D. for his 
nicotine dependence and laryngectomy.  However, there is no 
evidence that the RO attempted to obtain the veteran's 
treatment records from Dr. Villavecer.  Nonetheless, these 
records are relevant to the veteran's claims of service 
connection.  Accordingly, any additional medical records 
related to the veteran's nicotine dependence and 
laryngectomy, as previously identified by the veteran in the 
aforementioned VA Form 21-4142, should be associated with 
the veteran's claims file.

More significantly, the Board notes that it would be helpful 
in this case to obtain an additional VA medical opinion.  
The Board notes that the veteran was afforded a VA 
examination in June 2003 in connection with his claims of 
entitlement to service connection for nicotine dependence, 
to include as secondary to in-service tobacco use; a 
supraglottic laryngectomy for squamous cell carcinoma of the 
larynx, with total laryngectomy and trachealesophageal 
puncture, to include as secondary to in-service tobacco use; 
and a supraglottic laryngectomy for squamous cell carcinoma 
of the larynx, with total laryngectomy and 
trachealesophageal puncture, to include as secondary to in-
service nicotine dependence.  A copy of the examination 
report is associated with the veteran's claims file.  
Likewise, a copy of a medical opinion addendum by the 
examiner is also of record.  Nonetheless, the examination 
report and opinion by the examiner indicate that the VA 
examiner did not completely review the veteran's claims 
file.  

In this regard, the Board notes that the VA examiner 
reported that none of the veteran's service medical records 
were available for review.  However, a review of the claims 
file clearly shows that a limited amount of the veteran's 
service medical records were available for review, including 
the veteran's Reports of Medical Examination from his 
induction and discharge.  Furthermore, it does not appear 
that the VA examiner, in issuing her opinion, reviewed all 
of the statements put forth by the veteran regarding when 
the veteran began smoking cigarettes, and merely relied upon 
his statements at the June 2003 VA examination, at which 
time he stated that he began smoking after his 1951 entrance 
into service, at age 21.  The Board observes that the 
veteran submitted a statement in February 1994 indicating 
that he began smoking two packs of cigarettes per week in 
1948.  He also cited 1948 as the onset of his smoking in a 
tobacco use questionnaire, which was received by the RO in 
October 1997.  Similarly, the veteran testified at his 
October 1999 hearing, as well as indicated in several 
written statements, that his smoking merely increased after 
he entered service.  As such, the Board finds that a 
clarification of the medical opinion provided by the VA 
examiner is necessary in order to determine the nature and 
etiology of the veteran's nicotine dependence and 
supraglottic laryngectomy for squamous cell carcinoma of the 
larynx, with total laryngectomy and trachealesophageal 
puncture, including whether these disorders are causally or 
etiologically related to the veteran's in-service tobacco 
use.  See 38 U.S.C.A. § 5103A(d) (VA has an affirmative duty 
to obtain an examination of a claimant or a medical opinion 
from Department healthcare facilities if the evidence of 
record does not contain adequate evidence to decide a 
claim). 

Likewise, it appears that the veteran, in July 2002, 
pursuant to a request by the RO, in compliance with the 
March 2001 Board remand, completed and submitted a NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data, so that the service department could reconstruct the 
veteran's service medical records.  The RO submitted the 
form to the National Personnel Records Center (NPRC), which 
replied that the time period for a search for the applicable 
records should be limited to three months.  The veteran was 
informed of the need to limit the time period for search in 
a November 2002 letter, and responded, in December 2002, 
that the applicable time period was November 1952 to January 
1953.  However, the claims file is negative for evidence 
that any additional service medical records were received or 
that the veteran's NA Form 13055 was submitted to the NPRC 
with the new dates.  As VA has a duty to request all 
available and relevant records from federal agencies, 
including service medical records, the Board finds that a 
search for any additional service medical records should be 
completed by the RO.  See 38 C.F.R. § 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because 
VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record 
at the time a decision is made); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").

Additionally, the Board notes that while the veteran's 
appeal was pending, there was a significant change in the 
law pertaining to veteran's benefits.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (2003).  The VCAA applies to all pending claims 
for VA benefits, and provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  

A review of the claims file does not reflect that the 
veteran was properly advised of the changes brought about by 
the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The 
Court has indicated that the VA must satisfy its duty to 
notify the veteran as to what is needed to substantiate his 
claims and its duty to notify the veteran of VA's 
responsibilities in assisting the veteran in the development 
of his claims of entitlement to service connection for 
nicotine dependence, to include as secondary to in-service 
tobacco use; a supraglottic laryngectomy for squamous cell 
carcinoma of the larynx, with total laryngectomy and 
trachealesophageal puncture, to include as secondary to in-
service tobacco use; and  a supraglottic laryngectomy for 
squamous cell carcinoma of the larynx, with total 
laryngectomy and trachealesophageal puncture, to include as 
secondary to in-service nicotine dependence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board 
acknowledges that the veteran was provided with an 
explanation of his responsibilities and VA's 
responsibilities with regard to the necessary evidence to be 
obtained, as well as a brief summation of the provisions of 
the VCAA in a June 2002 letter.  However, the Board notes 
that recent Court decisions require additional notice to the 
veteran.  Nonetheless, the Board cannot correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 
30 days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b) (1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit made a conclusion similar 
to the one reached in Disabled American Veterans, supra 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to the VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Since this case is being 
returned to the RO in order to inform the veteran of the 
information or evidence necessary to substantiate his claim 
and which evidence the VA would seek to provide and which 
evidence the veteran was to provide, the RO will be able to 
provide notice consistent with this recent Federal Circuit 
Court case, including informing the veteran that a full year 
is allowed to respond to a VCAA notice.   

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in 
support of his claim and the evidence, 
if any, that the RO will obtain for him.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter, must comply 
with the holdings of Disabled American 
Veterans v. Secretary of Veterans 
Affairs, supra and Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the 
provisions of the VCAA, the kind of 
information and evidence needed from 
him, and what he could do to help his 
claims, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional information, evidence, 
and/or argument and to identify 
additional evidence for VA to obtain 
regarding the veteran's claims of 
entitlement to service connection for 
nicotine dependence, to include as 
secondary to in-service tobacco use; a 
supraglottic laryngectomy for squamous 
cell carcinoma of the larynx, with total 
laryngectomy and trachealesophageal 
puncture, to include as secondary to in-
service tobacco use; and  a supraglottic 
laryngectomy for squamous cell carcinoma 
of the larynx, with total laryngectomy 
and trachealesophageal puncture, to 
include as secondary to in-service 
nicotine dependence.  The RO should then 
obtain any referenced records.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.  The RO should submit the veteran's 
completed NA Form 13055, with the 
revised dates of November 1952 through 
January 1953, for processing to the 
appropriate federal agencies, including 
the National Personnel Records Center 
(NPRC).  If no additional service 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

3.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
medical records regarding his treatment 
for nicotine dependence and supraglottic 
laryngectomy for squamous cell carcinoma 
of the larynx, with total laryngectomy 
and trachealesophageal puncture, 
including, but not limited to the 
veteran's complete medical records from 
H. T. Villavecer, 100 S. State Street, 
Westerville, Ohio 43081.

4.  Following the completion of the 
aforementioned items and the receipt of 
the veteran's medical records, the RO 
should obtain a clarification of the 
June 2003 VA medical opinion, by the 
same VA examiner, if available, to 
determine the nature and etiology of the 
veteran's for nicotine dependence and 
supraglottic laryngectomy for squamous 
cell carcinoma of the larynx, with total 
laryngectomy and trachealesophageal 
puncture.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer an 
opinion as to whether the veteran's 
nicotine dependence and supraglottic 
laryngectomy for squamous cell carcinoma 
of the larynx, with total laryngectomy 
and trachealesophageal puncture, are 
causally or etiologically related to his 
period of active service, and should 
indicate an approximate onset of the 
veteran's nicotine dependence.  

In particular, the examiner is to 
provide an opinion as to whether the 
veteran's onset of tobacco use was prior 
to or during his service, including 
whether the veteran developed nicotine 
dependence prior to or during his 
service.  The examiner should also opine 
as to whether the veteran's supraglottic 
laryngectomy for squamous cell carcinoma 
of the larynx, with total laryngectomy 
and trachealesophageal puncture, is 
causally or etiologically related to the 
veteran's in-service tobacco use, or, if 
the veteran's nicotine dependence is 
found to have been incurred during his 
service, whether his nicotine dependence 
is causally or etiologically related to 
his supraglottic laryngectomy for 
squamous cell carcinoma of the larynx, 
with total laryngectomy and 
trachealesophageal puncture.  The 
examiner is also requested to take into 
consideration the veteran's medical, 
occupational, and recreational history 
prior to and following his service, 
including all of the veteran's 
statements and the veteran's available 
service medical records.  The basis for 
the examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder and a copy of the remand.    

5.  The RO should review the veteran's 
claims in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




